The motion was properly denied upon a showing of a meritorious defense, and defendant’s attorney’s affirmation that he first received the summons and complaint along with the instant motion for a default judgment. Defendant’s attorney received the motion for a default only two months after plaintiffs service of process on the Secretary of State pursuant to Business Corporation Law § 306, and one month after plaintiffs service of the instant motion on defendant. There is no indication that plaintiff was prejudiced by this short delay (see Higgins v Bellet Constr. Co., 287 AD2d 377). Concur— Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.